Case: 20-40334     Document: 00516359701         Page: 1    Date Filed: 06/16/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 16, 2022
                                  No. 20-40334
                                                                   Lyle W. Cayce
                                                                        Clerk
   Juan Carlos Salazar,

                                                            Plaintiff—Appellee,

                                      versus

   Juan Rene Molina, Deputy, Zapata County Sheriff’s Office,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 5:16-cv-292


   Before Smith, Elrod, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          Juan Salazar led police on a high-speed chase through a residential
   neighborhood. After Salazar stopped his vehicle, a sheriff’s deputy tased and
   handcuffed him. Salazar sued the deputy, arguing that the tasing violated his
   Fourth Amendment rights. At summary judgment, the district court denied
   qualified immunity to the deputy. We reverse and render.
Case: 20-40334      Document: 00516359701           Page: 2    Date Filed: 06/16/2022




                                     No. 20-40334


                                          I.
                                          A.
          This case involves a high-speed car chase, which officers captured on
   a dashcam video. We therefore “view[] the facts in the light depicted by the
   videotape.” Scott v. Harris, 550 U.S. 372, 381 (2007); see also Betts v. Brennan,
   22 F.4th 577, 582 (5th Cir. 2022) (“[W]e assign greater weight, even at the
   summary judgment stage, to the video recording taken at the scene.”
   (quotation omitted)); Carnaby v. City of Houston, 636 F.3d 183, 187 (5th Cir.
   2011) (“A court of appeals need not rely on the plaintiff’s description of the
   facts where the record discredits that description but should instead consider
   the facts in the light depicted by the videotape.” (quotation omitted)).
          Around 2:00 a.m. on March 1, 2014, a Zapata County sheriff’s deputy
   tried to pull over Juan Carlos Salazar for speeding. Instead of stopping,
   Salazar accelerated and led police on a high-speed chase for approximately
   five minutes. At one point, Salazar traveled in excess of 70 miles per hour on
   a narrow residential street.
          Eventually, two vehicles pulled in front of Salazar’s path, blocking his
   way forward. Salazar abruptly stopped his vehicle. He quickly got out,
   dropped to his knees next to the car, and raised his hands. He then lay on the
   ground with arms above his head and legs crossed. Five seconds after
   stopping his car, Salazar was lying prone on the ground.
          Just as Salazar finished lowering himself to the ground, Deputy Juan
   Molina brought his patrol car to a stop behind Salazar’s vehicle. Molina
   exited his vehicle and ran toward Salazar. Salazar remained on the ground but
   uncrossed his legs two seconds before Molina got to him. Upon reaching
   Salazar—eight seconds after Salazar had stopped his car—Molina fired his
   taser at Salazar’s back.




                                          2
Case: 20-40334        Document: 00516359701        Page: 3    Date Filed: 06/16/2022




                                    No. 20-40334


          The video shows that Salazar tensed up and his upper body shook for
   approximately six seconds. Molina says he deployed his taser just once,
   shocking Salazar for one five-second cycle. Salazar contends that Molina kept
   his finger on the taser and triggered a second cycle, tasing Salazar for a total
   of ten seconds.
          After the tasing, Molina removed the taser prongs from Salazar’s back
   and handcuffed Salazar. Then he helped Salazar up and walked him to a
   patrol car. Salazar was back on his feet less than a minute after lying down
   next to his car.
                                         B.
          Salazar sued Molina, along with various other officers and
   governmental entities. As relevant to this appeal, Salazar alleged that
   Molina’s use of the taser constituted excessive force and therefore violated
   his Fourth Amendment right against unreasonable seizures. See U.S.
   Const. amend. IV; see also Mapp v. Ohio, 367 U.S. 643, 655 (1961)
   (incorporating the Fourth Amendment against the States). Salazar sought
   damages under 42 U.S.C. § 1983.
          Molina moved for summary judgment on Salazar’s excessive-force
   claim, arguing that he was entitled to qualified immunity. The district court
   denied Molina’s motion. The court held there were material factual disputes
   as to whether a reasonable officer would have viewed Salazar as an immediate
   threat; whether Salazar’s apparent surrender was a ploy to evade arrest; and
   whether Salazar was tased once or twice. The court also concluded that the
   “law on the excessive use of force as it applies to tasers was clearly
   established” at the time of the tasing.
          Molina timely appealed the denial of his summary-judgment motion.
   Our review is de novo. Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir. 2019).




                                             3
Case: 20-40334      Document: 00516359701          Page: 4   Date Filed: 06/16/2022




                                    No. 20-40334


                                         II.
          Salazar seeks money damages from a law enforcement officer. To win
   them, he must overcome qualified immunity. That means he must show
   (A) that Molina violated his constitutional rights and (B) that the right at
   issue was “clearly established” at the time of the alleged misconduct.
   Morrow, 917 F.3d at 874. Salazar can’t make either showing.
                                         A.
          The Fourth Amendment prohibits “unreasonable . . . seizures.”
   Salazar concedes that Molina had the right to seize—i.e., arrest—him after
   his high-speed flight from police. But Salazar contends that Molina’s seizure
   was unreasonable because Molina used excessive force.
          In Graham v. Connor, 490 U.S. 386 (1989), the Court emphasized that
   our excessive-force inquiry must be fact-intensive. See id. at 396–97. It
   “requires careful attention to the facts and circumstances of each particular
   case, including the severity of the crime at issue, whether the suspect poses
   an immediate threat to the safety of the officers or others, and whether he is
   actively resisting arrest or attempting to evade arrest by flight.” Id. at 396.
   We must also account for “the degree of force” the officer used, because
   “the permissible degree of force depends on the Graham factors.” Cooper v.
   Brown, 844 F.3d 517, 524–25 (5th Cir. 2016) (quotation omitted). Moreover:
          The “reasonableness” of a particular use of force must be
          judged from the perspective of a reasonable officer on the
          scene, rather than with the 20/20 vision of hindsight. . . . The
          calculus of reasonableness must embody allowance for the fact
          that police officers are often forced to make split-second
          judgments—in circumstances that are tense, uncertain, and
          rapidly evolving—about the amount of force that is necessary
          in a particular situation.
   Graham, 490 U.S. at 396–97.




                                         4
Case: 20-40334      Document: 00516359701            Page: 5    Date Filed: 06/16/2022




                                      No. 20-40334


          The first Graham factor is “the severity of the crime at issue.” Id. at
   396. Salazar led police on a dangerous car chase through a residential area
   and was charged with the felony of evading arrest with a vehicle. The district
   court accordingly found that the first Graham factor weighed against a finding
   of excessive force. It further noted that “leading law enforcement in a high-
   speed chase through a heavily populated area is a serious crime that puts at
   risk not only the lives of Plaintiff and the officers but also those of the general
   public.” This finding comports with our cases, which have found far less
   dangerous offenses to be “serious” for purposes of the first Graham factor.
   E.g., Cooper, 844 F.3d at 522 (DUI); Brothers v. Zoss, 837 F.3d 513, 519 (5th
   Cir. 2016) (DUI and interfering with the duties of a public servant). Salazar
   does not dispute the severity of his offense.
          The second Graham factor is “whether the suspect poses an
   immediate threat to the safety of the officers or others.” 490 U.S. at 396.
   Salazar argues that a jury could easily find that he posed no threat to anyone’s
   safety when Molina tased him. That’s so, on Salazar’s view, because
   (1) Salazar was not suspected of a violent offense; (2) Salazar adopted a non-
   threatening position of surrender after exiting his vehicle; and (3) Molina
   could see Salazar’s hands and tell that he was not wielding a weapon. The
   district court agreed and held that “there are genuine factual disputes as to
   whether [Salazar] posed an immediate threat to the safety of anyone at the
   scene.”
          We disagree because Salazar’s position comports with neither
   common sense nor our precedent. First, as a matter of common sense, what
   preceded the surrender matters. A reasonable officer will have little cause to
   doubt the apparent surrender of a compliant suspect who has not engaged in
   dangerous or evasive behavior. But when a suspect has put officers and
   bystanders in harm’s way to try to evade capture, it is reasonable for officers
   to question whether the now-cornered suspect’s purported surrender is a



                                           5
Case: 20-40334      Document: 00516359701          Page: 6    Date Filed: 06/16/2022




                                    No. 20-40334


   ploy. That’s especially true when a suspect is unrestrained, in close proximity
   to the officers, and potentially in possession of a weapon.
          Second, precedent forecloses Salazar’s argument that Molina could
   no longer reasonably fear for his safety and justifiably use any force once
   Salazar purported to surrender. To the contrary, we’ve repeatedly refused to
   hold that “any application of force to a compliant arrestee is per se
   unreasonable.” Escobar v. Montee, 895 F.3d 387, 394–95 (5th Cir. 2018)
   (quotation omitted); Cooper, 844 F.3d at 524. Escobar is instructive. There,
   an officer allowed his police dog to bite a suspect for a full minute—even after
   the suspect, “in an attempt to convey his surrender,” “dropped his knife and
   la[id] flat on the ground ‘like a parachute man.’” 895 F.3d at 390–91. We still
   granted the officer qualified immunity. That’s because, despite the apparent
   surrender, other circumstances indicated the suspect might still be a threat.
   These included: (1) the suspect had committed a felony; (2) he had sought to
   evade police for 20 minutes; (3) it was nighttime; (4) the suspect had a knife
   within reach, even though he had dropped it; and (5) the officer had been
   warned that the suspect was dangerous. See id. at 394–95; see also Crenshaw
   v. Lister, 556 F.3d 1283, 1293 (11th Cir. 2009) (per curiam) (determining in
   similar circumstances that “[e]ven assuming, as we must, that Crenshaw was
   legitimately attempting to surrender, it was objectively reasonable for Lister
   to question the sincerity of Crenshaw’s attempt to do so” because Crenshaw
   “up to that point, had shown anything but an intention of surrendering”).
          As Escobar illustrates, a suspect cannot refuse to surrender and instead
   lead police on a dangerous hot pursuit—and then turn around, appear to
   surrender, and receive the same Fourth Amendment protection from




                                          6
Case: 20-40334             Document: 00516359701             Page: 7      Date Filed: 06/16/2022




                                             No. 20-40334


   intermediate force 1 he would have received had he promptly surrendered in
   the first place. Like Escobar, this case involves a fleeing felony suspect who
   eventually decided to surrender and was then temporarily subjected to
   intermediate force.
             Salazar makes several attempts to distinguish Escobar, but none is
   persuasive. First, Salazar argues that unlike in Escobar, he didn’t pose a threat
   to officers because he “unambiguously surrender[ed]” before being tased.
   But again, the rule is not that an “unambiguous surrender” negates any
   threat posed by a previously hostile suspect. If that were the case, Escobar
   would have come out the other way, because Escobar laid down with his
   hands visible and complied with the officer’s commands before being bitten.
   See 895 F.3d at 394–95. Rather, the relevant inquiry is whether—despite the
   appearance of unambiguous surrender—“an officer [would] have reason to
   doubt the suspect’s compliance and still perceive a threat.” Id. at 395.
             Second, Salazar relies on Lytle v. Bexar County, 560 F.3d 404 (5th Cir.
   2009), where we stated that “an exercise of force that is reasonable at one
   moment can become unreasonable in the next if the justification for the use
   of force has ceased.” Id. at 413; see also Amador v. Vasquez, 961 F.3d 721, 730
   (5th Cir. 2020) (citing Lytle for this same principle). In Lytle, we denied
   qualified immunity to an officer who shot and killed a passenger in a vehicle
   driving away from the officer some three or four houses down a residential
   block. 560 F.3d at 412–13. Seconds earlier, the vehicle had been much closer
   and backing up toward the officer. But, we held, that didn’t justify shooting
   at the vehicle after the vehicle was moving away from the officer and was
   several hundred feet away. See id. at 413–14.



             1
                 This broad category of non-deadly force includes weapons such as police dogs and
   tasers.




                                                   7
Case: 20-40334      Document: 00516359701          Page: 8    Date Filed: 06/16/2022




                                    No. 20-40334


          Notably, Lytle reaffirmed that the relevant “justification for the use of
   force” is the officer’s reasonable perception of a threat of harm. Ibid. And
   this does not always require that a suspect be actively resisting, fleeing, or
   attacking an officer at the precise moment force is used. See id. at 414 (noting
   that it’s reasonable to use defensive force where insufficient time has elapsed
   “for the officer to perceive new information indicating the threat was past”
   (quotation omitted)). Instead, the relevant inquiry is whether the officer used
   a justifiable level of force in light of the continuing threat of harm that a
   reasonable officer could perceive. In Lytle, we said deadly force was
   unjustified because the vehicle was hundreds of feet away and driving away
   from the officer. See ibid.; see also Amador, 961 F.3d at 730 (similar analysis
   where officers shot and killed a suspect standing motionless 30 feet away with
   his hands in the air). But that says little about the reasonableness of using a
   taser on a previously noncompliant suspect in close physical proximity to
   officers.
          Finally, Salazar tries to distinguish Escobar on the facts. He correctly
   points out several factual differences between this case and Escobar—most
   significantly, Molina couldn’t see a weapon nearby, and Molina had not been
   warned that Salazar was dangerous before the incident. But on the other
   hand, cartel activity near the scene and the presence of bystanders made the
   situation Molina confronted more dangerous than the one in Escobar. And the
   force deployed here was substantially less than that used in Escobar—a 10-
   second tasing before handcuffing rather than 60 seconds of dog biting that
   continued until the suspect was fully handcuffed. See also Cooper, 844 F.3d at
   521 (denying qualified immunity where an officer subjected a DUI suspect
   who had previously fled on foot to more than a full minute of dog biting).
   Accordingly, Salazar’s efforts to distinguish Escobar are unpersuasive, and
   that precedent reinforces our conclusion that the second Graham factor
   favors Deputy Molina.




                                          8
Case: 20-40334       Document: 00516359701          Page: 9    Date Filed: 06/16/2022




                                     No. 20-40334


            The third Graham factor is “whether [the suspect] is actively resisting
   arrest or attempting to evade arrest by flight.” 490 U.S. at 396. The parties
   agree that the second and third Graham factors implicate the same facts,
   including whether Molina could have reasonably been concerned that
   Salazar’s surrender was not genuine. See Escobar, 895 F.3d at 396 (“[T]he
   third Graham factor . . . largely folds into the second. If [the suspect] may
   have posed a threat, then he also might have attempted to flee.”). To the
   extent that there are considerations uniquely relevant to the third factor, they
   support the reasonableness of the tasing. Salazar had just spent five minutes
   “attempting to evade arrest by flight” in a highly dangerous manner.
   Graham, 490 U.S. at 396. And after stopping his car, Salazar quickly exited it
   without a command and looked toward an open area—rather than staying in
   his vehicle and awaiting a command. If anything, these facts made it just as
   reasonable for Molina to fear that Salazar still sought to escape as it was for
   Molina to fear that Salazar was a threat to his or others’ safety. The third
   Graham factor thus also supports the reasonableness of Molina’s use of his
   taser.
            When Molina made the split-second decision to deploy his taser,
   Salazar had just committed a dangerous felony and was unrestrained at night
   in the open. Because of the preceding high-speed chase, Molina could
   reasonably be concerned about the sincerity of Salazar’s purported
   surrender. And the totality of the force deployed—a 10-second tasing—was
   comparatively modest and not grossly disproportionate to the threat Molina
   could have reasonably perceived. We hold that Molina’s conduct did not
   amount to an unreasonable seizure under the Fourth Amendment.
                                          B.
            On the undisputed facts before us, Salazar cannot show that Molina
   violated his Fourth Amendment rights. But even if he could, Molina would




                                           9
Case: 20-40334        Document: 00516359701              Page: 10       Date Filed: 06/16/2022




                                         No. 20-40334


   nonetheless be entitled to qualified immunity because Salazar can’t show a
   violation of clearly established law. 2 We (1) explain what it takes to show
   clearly established law, and then we (2) hold that Salazar hasn’t made that
   showing.
                                               1.
           Qualified immunity allows law enforcement officers to avoid personal
   liability and the burdens of defending suit unless their conduct violates a
   clearly established constitutional right. It “protects all but the plainly
   incompetent or those who knowingly violate the law.” City of Tahlequah v.
   Bond, 142 S. Ct. 9, 11 (2021) (per curiam) (quotation omitted). To overcome
   a qualified immunity defense, the “plaintiff has the burden to point out
   clearly established law” and also “bears the burden of raising a fact issue as
   to its violation.” Tucker v. City of Shreveport, 998 F.3d 165, 173 (5th Cir. 2021)
   (quotation omitted).
           “[T]he Supreme Court has repeatedly instructed that clearly
   established law is not to be defined at a high level of generality. This is
   particularly true in recent years.” Ibid. A panel of our court wrote those
   words in May 2021. Five months later, the Supreme Court reinforced that
   instruction in two strongly worded summary reversals holding that
   defendants in excessive-force § 1983 suits were entitled to qualified
   immunity because their conduct did not violate clearly established law. The
   first, City of Tahlequah, reiterated:
           We have repeatedly told courts not to define clearly established
           law at too high a level of generality. It is not enough that a rule
           be suggested by then-existing precedent; the rule’s contours

           2
             “This circuit follows the rule that alternative holdings are binding precedent and
   not obiter dictum.” Jarkesy v. SEC, 34 F.4th 446, 459 n.9 (5th Cir. 2022) (quotation
   omitted).




                                               10
Case: 20-40334     Document: 00516359701            Page: 11    Date Filed: 06/16/2022




                                     No. 20-40334


          must be so well defined that it is clear to a reasonable officer
          that his conduct was unlawful in the situation he confronted.
   142 S. Ct. at 11 (quotation omitted). The second case, Rivas-Villegas v.
   Cortesluna, 142 S. Ct. 4 (2021) (per curiam), explained:
          A right is clearly established when it is sufficiently clear that
          every reasonable official would have understood that what he
          is doing violates that right. Although this Court’s case law does
          not require a case directly on point for a right to be clearly
          established, existing precedent must have placed the statutory
          or constitutional question beyond debate. This inquiry must be
          undertaken in light of the specific context of the case, not as a
          broad general proposition.
   Id. at 7–8 (quotation omitted).
          “Specificity is especially important in the Fourth Amendment
   context, where it is sometimes difficult for an officer to determine how the
   relevant legal doctrine, here excessive force, will apply to the factual situation
   the officer confronts.” Id. at 8 (quotation omitted). “Use of excessive force
   is an area of the law in which the result depends very much on the facts of
   each case, and thus police officers are entitled to qualified immunity unless
   existing precedent squarely governs the specific facts at issue.” Kisela v.
   Hughes, 138 S. Ct. 1148, 1153 (2018) (per curiam) (quotation omitted). So “to
   show a violation of clearly established law, [Salazar] must identify a case that
   put [Molina] on notice that his specific conduct was unlawful.” Rivas-
   Villegas, 142 S. Ct. at 8. As we put it in another excessive-force case involving
   a high-speed chase, “the law must be so clearly established that—in the blink
   of an eye, in the middle of a high-speed chase—every reasonable officer
   would know it immediately.” Morrow, 917 F.3d at 876.
          Salazar frames the applicable inquiry somewhat differently. He points
   to Hope v. Pelzer, 536 U.S. 730 (2002), an Eighth Amendment case, as well as
   Fifth Circuit decisions that relied on Hope and predated City of Tahlequah and




                                           11
Case: 20-40334     Document: 00516359701            Page: 12   Date Filed: 06/16/2022




                                     No. 20-40334


   Rivas-Villegas. For example, Salazar relies on Ramirez v. Martinez, 716 F.3d
   369 (5th Cir. 2013), which emphasized Hope’s statement that law can be
   clearly established “despite notable factual distinctions between the
   precedents relied on and the cases then before the Court.” Id. at 379
   (quotation omitted). Salazar similarly relies on Amador, which quoted Hope
   for the propositions that “[t]he salient question is . . . fair warning” and
   “[g]eneral statements of the law are not inherently incapable of giving fair
   and clear warning” to officers. Amador, 961 F.3d at 729–30 (quoting Hope,
   536 U.S. at 741) (alteration omitted).
          Salazar is correct to some extent. It’s true Hope established that a
   plaintiff need not identify an on-point case to overcome qualified immunity
   when a violation is “obvious.” 536 U.S. at 741; see also Kisela, 138 S. Ct. at
   1153. But Salazar does not argue that this case is obvious. Accordingly,
   Molina is “entitled to qualified immunity unless existing precedent ‘squarely
   governs’ the specific facts at issue.” Kisela, 138 S. Ct. at 1153. Moreover,
   Salazar must identify precedent placing the constitutional question “beyond
   debate” such that the answer would immediately be apparent to every
   reasonable officer. Rivas-Villegas, 142 S. Ct. at 8; see also Morrow, 917 F.3d at
   876–77.
                                            2.
          We proceed to consider whether Salazar has made the required
   showing to overcome qualified immunity. By citing no factually similar
   Supreme Court cases, Salazar effectively concedes that Supreme Court
   precedent offers him no help. He turns instead to Fifth Circuit excessive-
   force cases. Even on the assumption that Fifth Circuit precedent can create
   clearly established law, see Rivas-Villegas, 142 S. Ct. at 7 (assuming the
   proposition), none of Salazar’s cases is a close enough fit.




                                            12
Case: 20-40334     Document: 00516359701              Page: 13   Date Filed: 06/16/2022




                                       No. 20-40334


          Three of Salazar’s cases are unpublished and non-precedential. See
   Clark v. Massengill, 641 F. App’x 418 (5th Cir. 2016); Byrd v. City of Bossier,
   624 F. App’x 899 (5th Cir. 2015) (per curiam); Anderson v. McCaleb, 480 F.
   App’x 768 (5th Cir. 2012) (per curiam). For a right to be clearly established,
   however, “existing precedent must have placed the statutory or constitutional
   question beyond debate.” Rivas-Villegas, 142 S. Ct. at 8 (emphasis added)
   (quoting White v. Pauly, 137 S. Ct. 548, 551 (2017)). “Because
   nonprecedential opinions do not establish any binding law for the circuit, they
   cannot be the source of clearly established law for qualified immunity
   analysis.” Marks v. Hudson, 933 F.3d 481, 486 (5th Cir. 2019) (quotation
   omitted); see also Bell v. City of Southfield, --- F.4th ---, --- (6th Cir. 2022)
   (Thapar, J.) (holding that “a plaintiff cannot point to unpublished decisions”
   to show clearly established law).
          Salazar’s fourth case, Poole v. City of Shreveport, 691 F.3d 624 (5th Cir.
   2012), cannot clearly establish the law because the court found no Fourth
   Amendment violation. Id. at 629; see Nerio v. Evans, 974 F.3d 571, 575 (5th
   Cir. 2020) (“[T]o clearly establish the violative nature of an officer’s
   conduct, a prior decision must at least hold there was some violation of the
   Fourth Amendment.”). His fifth case, Amador, was decided in 2020 and
   addressed a 2015 incident. 961 F.3d at 724. So Amador cannot show clearly
   established law at “the time of the violation” Salazar alleges here—March 1,
   2014. Id. at 727; see also Kisela, 138 S. Ct. at 1154 (“[A] reasonable officer is
   not required to foresee judicial decisions that do not yet exist in instances
   where the requirements of the Fourth Amendment are far from obvious.”).
   And Salazar’s sixth case, Peña v. City of Rio Grande City, 879 F.3d 613 (5th




                                            13
Case: 20-40334         Document: 00516359701                Page: 14       Date Filed: 06/16/2022




                                            No. 20-40334


   Cir. 2018), is irrelevant because the court did not address the issue of
   qualified immunity. Id. at 621. 3
           Two more of Salazar’s cases do not involve tasing or fleeing; Salazar
   instead relies on them for general statements of the law governing excessive-
   force claims. See Bush v. Strain, 513 F.3d 492, 502 (5th Cir. 2008) (applying
   the Graham factors to deny qualified immunity to an officer who “forcefully
   slam[med arrestee’s] face into a vehicle while she was restrained and
   subdued”); Deville v. Marcantel, 567 F.3d 156, 168 (5th Cir. 2009) (applying
   the Graham factors to deny qualified immunity on an excessive-force claim
   where an officer, after “very little, if any, negotiation” with an arrestee,
   “resorted to breaking her driver’s side window and dragging her out of [her]
   vehicle”). From these cases, Salazar infers a rule that an officer violates
   clearly established law if he uses intermediate force before negotiating when
   a suspect is restrained, subdued, and not fleeing. This rule, even if correct,
   wouldn’t apply here because Salazar wasn’t restrained when he was tased.
   Just as importantly, positing this kind of general rule is insufficient to show
   clearly established law. See Kisela, 138 S. Ct. at 1153 (“[O]fficers are entitled
   to qualified immunity unless existing precedent squarely governs the specific
   facts at issue.” (quotation omitted)).
           That leaves Salazar with four cases: Ramirez; Carroll v. Ellington, 800
   F.3d 154 (5th Cir. 2015); Newman v. Guedry, 703 F.3d 757 (5th Cir. 2012);



           3
             Even if the threshold barriers to considering these six cases could be overcome,
   it’s doubtful that any involves sufficiently similar facts to this case to clearly establish that
   Molina’s conduct was unlawful. Two of them—Massengill and Anderson—involved the use
   of a taser against a previously fleeing suspect. But both cases involved far more extreme
   uses of force than here. See Massengill, 641 F. App’x at 421 (suspect had already been bitten
   repeatedly by a police dog and submitted before the tasing); Anderson, 480 F. App’x at 769
   (suspect tased five or six times, hit with a closed fist, and slammed on the ground—all after
   attempting to surrender).




                                                  14
Case: 20-40334     Document: 00516359701           Page: 15   Date Filed: 06/16/2022




                                    No. 20-40334


   and Darden v. City of Fort Worth, 880 F.3d 722 (5th Cir. 2018). The key
   question is whether those decisions would have made it clear to every
   reasonable officer that he could not tase Salazar in the specific circumstances
   Molina confronted. See Morrow, 917 F.3d at 876.
          According to Salazar, Ramirez establishes that tasing a suspect who is
   not actively resisting is unlawful. Ramirez involved the execution of an arrest
   warrant for Reynaldo Ramirez’s sister-in-law at Ramirez’s business. 716 F.3d
   at 372. Ramirez arrived at his business while the warrant was being executed
   and began arguing with a deputy. Ibid. The deputy told Ramirez to turn
   around and put his hands behind his back; when Ramirez refused, the deputy
   tased him and (with the help of other deputies) forced him to the ground. Id.
   at 372–73. The deputy restrained him and then “tased Ramirez a second time
   while lying face-down on the ground in handcuffs.” Id. at 373. The court
   found that the deputy was not entitled to qualified immunity, relying
   primarily on the fact that “a reasonable officer could not have concluded
   Ramirez posed an immediate threat to the safety of the officers by
   questioning their presence at his place of business or l[y]ing on the ground in
   handcuffs.” Id. at 378. Although Ramirez also involved the tasing of a suspect
   resisting arrest, the facts in that case are not similar enough to those here.
   Unlike here, Ramirez found deputies at his business and questioned them—
   he did not lead officers on a dangerous high-speed car chase. And unlike here,
   the officers tased Ramirez even after he was restrained with handcuffs. Both
   distinctions are material to the Graham analysis, which considers the severity
   of the crime at issue and the threat posed by the suspect. Ramirez thus does
   not show that any reasonable officer would have known tasing Salazar under
   these circumstances was unlawful.
          Salazar’s reliance on Carroll is similarly misplaced. In Carroll, an
   officer followed Herman Barnes into his home because he suspected Barnes
   of vandalizing mailboxes. 800 F.3d at 162–63. When Barnes refused to get



                                         15
Case: 20-40334     Document: 00516359701            Page: 16   Date Filed: 06/16/2022




                                     No. 20-40334


   onto the ground, that officer and subsequently arriving officers engaged in a
   long struggle to subdue Barnes, including 35 taser cycles and numerous
   strikes. Id. at 165–66. Barnes died after the altercation. Id. at 166. The court
   granted the officers qualified immunity for the force used before “Barnes was
   tackled to the ground, handcuffed, and held down and surrounded by several
   deputies.” Id. at 176; see also id. at 174–76. But because there was a fact issue
   as to whether the use of force persisted after that point, the court found that
   “the deputies are not entitled to qualified immunity as a matter of law for
   injuries Barnes sustained after he was handcuffed and restrained and after he
   stopped resisting arrest.” Id. at 177. As with Ramirez, Carroll does not
   support Salazar’s position because Salazar was not subjected to the use of
   additional force after he was handcuffed and subdued.
          Salazar’s next case is Newman. Derrick Newman was a passenger in a
   vehicle that was pulled over for failing to yield. 703 F.3d at 759. An officer
   discovered that a different passenger in the car had an outstanding warrant
   for unpaid traffic tickets and began to arrest him. Ibid. Newman exited the car
   and consented to a protective pat-down search. Id. at 759–60. On Newman’s
   telling, he complied with all commands, but after he merely made an off-color
   joke, the officers beat him 13 times with a baton and tased him three times.
   Id. at 760. This court held that the officers were not entitled to qualified
   immunity, noting that “[n]one of the Graham factors justifie[d] . . . tasering
   Newman.” Id. at 764. Specifically, “on Newman’s account, he committed
   no crime, posed no threat to anyone’s safety, and did not resist the officers
   or fail to comply with a command.” Ibid. Because Newman involved a plaintiff
   who committed no crime and obeyed all commands, that case cannot clearly
   establish that using a taser was unlawful in the circumstances Molina
   confronted here.
          Salazar’s last case is Darden. In that case, while making an arrest at a
   private residence, “officers allegedly threw [the arrestee] to the ground,



                                          16
Case: 20-40334     Document: 00516359701                Page: 17   Date Filed: 06/16/2022




                                         No. 20-40334


   tased him twice, choked him, punched and kicked him in the face, pushed
   him into a face-down position, pressed his face into the ground, and pulled
   his hands behind his back to handcuff him.” Darden, 880 F.3d at 725. As a
   result, the arrestee had a heart attack and died during the arrest. Ibid. The
   force used in Darden—causing the death of the arrestee—is obviously much
   more extreme than the 10-second tasing at issue here. Moreover, the arrestee
   in Darden “was not suspected of committing a violent offense.” Id. at 729
   (quoting Cooper, 844 F.3d at 522). Given that Molina encountered a more
   threatening situation—outside at night, with a suspect who had just
   committed a dangerous felony—and used far less force, Darden cannot
   clearly establish that Molina’s conduct in these specific circumstances was
   unlawful.

          To generalize a bit, all four of Salazar’s tasing-related cases share two
   characteristics that make them materially different from this case. First, they
   all involved far less-threatening circumstances than here—in none of them
   was the plaintiff suspected of a dangerous felony, and in two of them the
   plaintiff was suspected of no crime at all. Nor had the plaintiff just attempted
   to flee from officers. Second, all four involved far more force than was
   deployed here—so much force, in fact, that it killed two of the arrestees.
   Salazar points to no case where officers used a similar level of force in
   similarly threatening circumstances. And because this is an excessive-force
   case that required a split-second judgment, Salazar can only win if “the law
   [was] so clearly established that—in the blink of an eye, in the middle of a
   high-speed chase—every reasonable officer would know it immediately.”
   Morrow, 917 F.3d at 876. Salazar cannot meet that burden, so Molina is
   entitled to qualified immunity.

                                     *        *         *




                                              17
Case: 20-40334   Document: 00516359701         Page: 18   Date Filed: 06/16/2022




                                No. 20-40334


         The judgment of the district court is REVERSED, and judgment is
   RENDERED for Deputy Molina.




                                     18